DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
           Applicant has not provided an explanation of relevance of cited documents discussed below.
           Yasukawa et al. (US 7,489,881) is directed to a failure prevention diagnosis support system and is currently classified in G03G 15/00.
	Yeung et al. (US 2017/0310765) relates specifically to use and servicing of document processing devices in accordance with relative locations of portable computing devices (H04W 4/025).
	Miyauchi et al. (JP-2013069044) discloses a maintenance work support device which finds out operation contents necessary for maintenance according to utilization state for each maintenance object device and gives a priority so as to transmit it to each terminal device (G06F11/30).
	Miyauchi et al. (JP-2013069044); Nakajima et al. (US2019/0025811); and Martin (US 8,649,047) were cited by the examiner in the parent Application 17/014,708, now US Patent 11,178,295.

Drawings
5.         The drawing(s) filed on 10/12/2021 are accepted by the Examiner.

Status of Claims
6.         Claims 1-10 are pending in this application.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. (JP 2013-069044) in view of Nakajima et al. (US 10,832,226).
Note that Miyauchi was cited in Applicant’s 10/12/2021 IDS.  The examiner has attached an English translation to this action.

Regarding Claim 1:
Miyauchi discloses a maintenance support system (Fig. 1 ‘maintentance work support system’ including “portable terminal 2, the inspection object equipment 4#1,4#2 (printer(s)), LAN (local area network) 6, personal computer 8, means of communication 10, central server 12, type information DB14 and customer information DB16, includes repair past record DB18 and coping method DB20.” [0018; 0013]), comprising: 
a network interface (Fig. 1 ‘communication means 10’; [0018; 0038]; Fig. 5 ‘receiving unit 50’ of ‘mobile terminal 2’; Fig. 6 ‘operation information acquisition unit 100’ of the ‘central server 12’) 
configured to communicate with a plurality of image forming apparatuses (Fig. 1 “The inspection target devices 4 # 1 and 4 # 2 are maintenance target devices (inspection target devices) for which the service person performs maintenance work, and are, for example, printers and compound printers. Here, the case where there are two units is shown, but one unit or three or more units may be used.” [0019]) that are used by, and are to be maintained for, a plurality of users (e.g. Fig. 3 ‘customer information database DB 16’, first column has a plurality of customer IDs [0030]; ‘‘customers’ [0027]); 
a memory (e.g. Fig. 1 Central Server 12 containing multiple databases; ‘Model information DB 14 (Fig. 2), Customer information DB16 (Fig. 3), repair history DB18 ([0036]), and coping method DB20’ (Fig. 4)); and 
a processor (e.g. “The function of the central server 12 is realized by executing a program by a computer.” [0040]) configured to: 
acquire, via the network interface: 
apparatus information about each of the plurality of image forming apparatuses (e.g. Fig. 5 ‘wherein the receiving unit 50 of the mobile terminal 2 receives device information from each inspection target device and transmits the device information to the central server via the communications means 10’ [0039]), 
usage information indicating a use state of each of the plurality of image forming apparatuses (e.g. “The operation information such as the model name of the device to be inspected, the device individual identification ID of the device to be inspected, the details of the failure, the remaining amount of consumables, the degree of wear of replacement parts, the error log, etc. are acquired and transmitted to the central server 12 via communications means 10’ [0019]), and 
provide maintenance services (e.g. “A calculation unit that calculates the time when maintenance is required, and a priority determination means that determines the priority of the work that requires maintenance according to the calculated time when maintenance is required. It is characterized by having a transmission means for transmitting the determined priority and the work requiring maintenance to the terminal device.” [0008]); 
when an error occurs in one of the image forming apparatuses (“The details of a failure are information indicating a state of failure (a state in which the device cannot operate without repair, a state in which the device can be used for a while after resetting, etc.). For example, what kind of failure has occurred is an error. Represented by a code” [0020]) (“Regarding "error" and "failure", when a problem occurs in the maintenance target device 4 # 1, 4 # 2, the error code is stored in the memory of the maintenance target device 4 # l. 4 # 2, so it is moved. The terminal 2 determines whether or not there is an error code in the error code that causes the maintenance target devices 4 # i and 4 # 2 to not operate, and outputs the error code, if any.”), 
determine a maintenance priority of the image forming apparatus (“FIG. 9 is a flowchart showing a priority calculation method according to the embodiment of the present invention”; Step S156 “the priority calculation unit 106 assigns the priority in step S156. Here, for items that should always be communicated to service personnel, the "most important" priority is given. The items to which the highest priority is given include, for example, a maintenance item in which an error indicating that repair is required, which is extracted in step S112, and a maintenance item for which a necessary action date has already arrived (maintenance item). For example, when it is necessary to replace or clean it. Next, for maintenance items that are not prioritized, the required countermeasure dates are sorted in the order in which the required countermeasure dates arrive earlier, and the highest priority is given in order from the earliest required countermeasure date. For example, the maintenance item for which the required action date arrives earliest is given priority 1, the maintenance item for which the action required date arrives next is given priority 2, and thereafter, the priority is given sequentially in the same manner” [0061]) based on at least one of the apparatus information (e.g. “The operation information such as the model name of the device to be inspected, the device individual identification ID of the device to be inspected, the details of the failure, the remaining amount of consumables, the degree of wear of replacement parts, the error log, etc. are acquired and transmitted to the central server 12 via communications means 10’ [0019]), the usage information (Fig. 2 ‘model information DB 14’; “The model information is information in which the replacement part name and the content are associated with each other. The replacement part name is information indicating the name of the part to be replaced when the part is replaced. The names of the replacement parts include hardware parts such as motors, software parts such as firmware, and parts such as consumables. The content is information related to parts replacement, and includes, for example, a threshold value (reference value) as a guideline for parts replacement for this replacement part.” [0025]; “For example, the maintenance item for which the required action date arrives earliest is given priority 1, the maintenance item for which the action required date arrives next is given priority 2, and thereafter, the priority is given sequentially in the same manner.” [0061]), and the contract information (note that the claim limitation requires ‘at least one of’), and  
record the determined maintenance priority in the memory (“When the priority is given, the work content transmission unit 108 sets the maintenance item having a high priority, the priority given to the maintenance item, the required date for dealing with the maintenance item, and the model corresponding to the maintenance item in step S 158. The outline according to the name is extracted as maintenance provision information For example, the work content transmission unit 108 reads out the outline of the maintenance item to which the most important priority is given from the coping method DB 20.” [0062]). 

Miyauchi does not expressly disclose contract information about contracts made with the users to provide maintenance services.
Nakajima discloses contract information about contracts made with the users to provide maintenance services (Nakajima: “Exemplary kinds of maintenance work include but are not limited to: posterior maintenance for performing maintenance for a failure after the failure has occurred; anterior maintenance for providing maintenance for a failure when the failure is predicted to occur; preventive maintenance for performing maintenance according to a preventive maintenance plan; and regular maintenance for performing maintenance (inspection) on a regular basis as set forth in a contract with a customer.” Col. 6, lines 37-48).
Miyauchi in view of Nakajima are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of providing maintenance for printers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose contract information about contracts made with the users to provide maintenance services.
The suggestion/motivation for doing so is to decrease visits of customer engineers to a customer environment for maintenance work to be performed on an apparatus, to increase the efficiency of maintenance work as disclosed by Nakajima.  Therefore, it would have been obvious to combine Miyauchi with Nakajima to obtain the invention as specified in claim 1.

Regarding Claim 6:
Miyauchi discloses a method carried out by a maintenance support system (Fig. 1 ‘maintentance work support system’ including “portable terminal 2, the inspection object equipment 4#1,4#2 (printer(s)), LAN (local area network) 6, personal computer 8, means of communication 10, central server 12, type information DB14 and customer information DB16, includes repair past record DB18 and coping method DB20.” [0018; 0013]) configured to communicate with a plurality of image forming apparatuses (Fig. 1 “The inspection target devices 4 # 1 and 4 # 2 are maintenance target devices (inspection target devices) for which the service person performs maintenance work, and are, for example, printers and compound printers. Here, the case where there are two units is shown, but one unit or three or more units may be used.” [0019]) that are used by, and are to be maintained for, a plurality of users (e.g. Fig. 3 ‘customer information database DB 16’, first column has a plurality of customer IDs [0030]; ‘‘customers’ [0027]), the method comprising: 
acquiring: 
apparatus information about each of the plurality of image forming apparatuses (e.g. Fig. 5 ‘wherein the receiving unit 50 of the mobile terminal 2 receives device information from each inspection target device and transmits the device information to the central server via the communications means 10’ [0039]), 
usage information indicating a use state of each of the plurality of image forming apparatuses (e.g. “The operation information such as the model name of the device to be inspected, the device individual identification ID of the device to be inspected, the details of the failure, the remaining amount of consumables, the degree of wear of replacement parts, the error log, etc. are acquired and transmitted to the central server 12 via communications means 10’ [0019]), and 
contract information about contracts made with the users to provide maintenance services (e.g. “A calculation unit that calculates the time when maintenance is required, and a priority determination means that determines the priority of the work that requires maintenance according to the calculated time when maintenance is required. It is characterized by having a transmission means for transmitting the determined priority and the work requiring maintenance to the terminal device.” [0008]); 
when an error occurs in one of the image forming apparatuses (“The details of a failure are information indicating a state of failure (a state in which the device cannot operate without repair, a state in which the device can be used for a while after resetting, etc.). For example, what kind of failure has occurred is an error. Represented by a code” [0020]) (“Regarding "error" and "failure", when a problem occurs in the maintenance target device 4 # 1, 4 # 2, the error code is stored in the memory of the maintenance target device 4 # l. 4 # 2, so it is moved. The terminal 2 determines whether or not there is an error code in the error code that causes the maintenance target devices 4 # i and 4 # 2 to not operate, and outputs the error code, if any.”), determining a maintenance priority of the image forming apparatus (“FIG. 9 is a flowchart showing a priority calculation method according to the embodiment of the present invention”; Step S156 “the priority calculation unit 106 assigns the priority in step S156. Here, for items that should always be communicated to service personnel, the "most important" priority is given. The items to which the highest priority is given include, for example, a maintenance item in which an error indicating that repair is required, which is extracted in step S112, and a maintenance item for which a necessary action date has already arrived (maintenance item). For example, when it is necessary to replace or clean it. Next, for maintenance items that are not prioritized, the required countermeasure dates are sorted in the order in which the required countermeasure dates arrive earlier, and the highest priority is given in order from the earliest required countermeasure date. For example, the maintenance item for which the required action date arrives earliest is given priority 1, the maintenance item for which the action required date arrives next is given priority 2, and thereafter, the priority is given sequentially in the same manner” [0061]) based on at least one of the apparatus information (e.g. “The operation information such as the model name of the device to be inspected, the device individual identification ID of the device to be inspected, the details of the failure, the remaining amount of consumables, the degree of wear of replacement parts, the error log, etc. are acquired and transmitted to the central server 12 via communications means 10’ [0019]), the usage information (Fig. 2 ‘model information DB 14’; “The model information is information in which the replacement part name and the content are associated with each other. The replacement part name is information indicating the name of the part to be replaced when the part is replaced. The names of the replacement parts include hardware parts such as motors, software parts such as firmware, and parts such as consumables. The content is information related to parts replacement, and includes, for example, a threshold value (reference value) as a guideline for parts replacement for this replacement part.” [0025]; “For example, the maintenance item for which the required action date arrives earliest is given priority 1, the maintenance item for which the action required date arrives next is given priority 2, and thereafter, the priority is given sequentially in the same manner.” [0061]), and the contract information (note that the claim limitation requires ‘at least one of’), and  
record the determined maintenance priority in the memory (“When the priority is given, the work content transmission unit 108 sets the maintenance item having a high priority, the priority given to the maintenance item, the required date for dealing with the maintenance item, and the model corresponding to the maintenance item in step S 158. The outline according to the name is extracted as maintenance provision information For example, the work content transmission unit 108 reads out the outline of the maintenance item to which the most important priority is given from the coping method DB 20.” [0062]). 

Miyauchi does not expressly disclose contract information about contracts made with the users to provide maintenance services.
Nakajima discloses contract information about contracts made with the users to provide maintenance services (Nakajima: “Exemplary kinds of maintenance work include but are not limited to: posterior maintenance for performing maintenance for a failure after the failure has occurred; anterior maintenance for providing maintenance for a failure when the failure is predicted to occur; preventive maintenance for performing maintenance according to a preventive maintenance plan; and regular maintenance for performing maintenance (inspection) on a regular basis as set forth in a contract with a customer.” Col. 6, lines 37-48).
Miyauchi in view of Nakajima are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of providing maintenance for printers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose contract information about contracts made with the users to provide maintenance services.
The suggestion/motivation for doing so is to decrease visits of customer engineers to a customer environment for maintenance work to be performed on an apparatus, to increase the efficiency of maintenance work as disclosed by Nakajima.  Therefore, it would have been obvious to combine Miyauchi with Nakajima to obtain the invention as specified in claim 6.

Allowable Subject Matter
12.	Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 2:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the maintenance support system according to claim 1, wherein the apparatus information indicates the number of errors occurred, a use state of a reused toner, a component lot number, the number of components of which service lives have been expired, and a last visit date by a maintenance person, the usage information indicates a month in which the image forming apparatus is most frequently used, a call occurrence rate of calls received from the user about the image forming apparatus, and the number of communication devices connected to the image forming apparatus, the contract information indicates a contract term, and the processor determines the maintenance priority based on the apparatus information, the usage information, and the contract information.

Regarding Claim 3:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the maintenance support system according to claim 2, wherein the memory stores: an image forming apparatus table which has a plurality of image forming apparatus records each indicating the use state of a reused toner, the contract term, and the call occurrence rate of one of the image forming apparatuses and the month in which the image forming apparatus is most frequently used, an error information table which has a plurality of error information records corresponding to errors occurred in the plurality of image forming apparatuses, a connected device number table which has a plurality of connected device number records each including the number of communication devices connected to one of the plurality of image forming apparatuses, a component counter table which has a plurality of component counter records each including a counter value of a component of one of the plurality of image forming apparatuses, a caution lot table which has a plurality of caution lot records each indicating a lot number of a specific component that requires caution, a call information table which has a plurality of call information records each including information about a call received from a user about one of the image forming apparatuses, and a maintenance information table which has a plurality of maintenance information records each indicating a maintenance service provided on one of the plurality of image forming apparatuses.

Regarding Claim 4:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the maintenance support system according to claim 1, wherein the processor is further configured to: calculate a first maintenance score for each of a plurality of first maintenance persons who have performed maintenance on one or more of the plurality of image forming apparatuses used by a first user, and correct the maintenance priority based on the first maintenance scores.

Regarding Claim 5:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the maintenance support system according to claim 4, wherein the processor is further configured to: calculate a second maintenance score for each of a plurality of second maintenance persons who have not performed maintenance on one or more of the plurality of image forming apparatuses used by the first user, compare a first average of the first maintenance scores with a second average of the first maintenance scores and the second maintenance scores, and correct the maintenance priority based on a comparison result of the first and second averages.

Regarding Claim 7:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the method according to claim 6, wherein the apparatus information indicates the number of errors occurred, a use state of a reused toner, a component lot number, the number of components of which service lives have been expired, and a last visit date by a maintenance person, the usage information indicates a month in which the image forming apparatus is most frequently used, a call occurrence rate of calls received from the user about the image forming apparatus, and the number of communication devices connected to the image forming apparatus, the contract information indicates a contract term, and the maintenance priority is determined based on the apparatus information, the usage information, and the contract information.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the method according to claim 7, further comprising: storing in the memory: an image forming apparatus table which has a plurality of image forming apparatus records each indicating the use state of a reused toner, the contract term, and the call occurrence rate of one of the image forming apparatuses and the month in which the image forming apparatus is most frequently used, an error information table which has a plurality of error information records corresponding to errors occurred in the plurality of image forming apparatuses, a connected device number table which has a plurality of connected device number records each including the number of communication devices connected to one of the plurality of image forming apparatuses, a component counter table which has a plurality of component counter records each including a counter value of a component of one of the plurality of image forming apparatuses, a caution lot table which has a plurality of caution lot records each indicating a lot number of a specific component that requires caution, a call information table which has a plurality of call information records each including information about a call received from a user about one of the image forming apparatuses, and a maintenance information table which has a plurality of maintenance information records each indicating a maintenance service provided on one of the plurality of image forming apparatuses.

Regarding Claim 9:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the method according to claim 6, further comprising: calculating a first maintenance score for each of a plurality of first maintenance persons who have performed maintenance on one or more of the plurality of image forming apparatuses used by a first user; and correcting the maintenance priority based on the first maintenance scores.

Regarding Claim 10:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations the method according to claim 9, further comprising: 
calculating a second maintenance score for each of a plurality of second maintenance persons who have not performed maintenance on one or more of the plurality of image forming apparatuses used by the first user; and comparing a first average of the first maintenance scores with a second average of the first maintenance scores and the second maintenance scores, wherein the maintenance priority is corrected based on a comparison result of the first and second averages.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maenishi (US 2017/0004429) discloses a maintenance work support system for supporting maintenance works in a component mounting system, a storage stores: priority table information defining a maintenance priority for classifying a priority level at which execution of the maintenance work is necessary, based on an association of the recommended maintenance deadline with a use time or a use count of each of the maintenance targets; and execution history information indicating history of the maintenance work executed on each of the maintenance targets. A maintenance work plan creation unit creates a work plan of the maintenance work, based on the maintenance priority calculated by a priority calculator, changed with date and time, based on the execution history information and the priority table information. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677